Exhibit 10.10

Supplemental Executive Retirement Plan

of The Babcock & Wilcox Company

Effective July 30, 2010

ARTICLE I

Purpose

1.1 Purpose of Plan. The purpose of this Supplemental Executive Retirement Plan
of The Babcock & Wilcox Company (the “Plan”) is to advance the interests of The
Babcock & Wilcox Company, its subsidiaries and affiliates by providing certain
retirement benefits that will attract and retain highly qualified key employees
accountable for the successful conduct of its business.

1.2 ERISA Status. The Plan is governed by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). It has been designed to qualify for
certain exemptions under Title I of ERISA that apply to plans that are unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees. The Plan is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations and rulings issued thereunder.

1.3 Effective Date. The effective date of this Plan is July 30, 2010.

ARTICLE II

Definitions and Construction

Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

 

  2.1 Account. Collectively, means the Participant’s Company Account and the
Participant’s Deferral Account.

 

  2.2

Account Value. At any given time, the sum of all amounts credited to the
Participant’s Account, adjusted for any income, gain or loss and any payments
attributable to such account. The opening Account Value on the Effective Date of
a Participant who was a participant in the McDermott International, Inc. New
Supplemental Executive Retirement Plan (the “MII SERP”) on the day before the
Effective Date (a “MII SERP Participant”) shall be equal to his account value in
the MII SERP

 

1



--------------------------------------------------------------------------------

 

determined as of the close of business on the last business day immediately
preceding the Effective Date.

 

  2.3 Beneficiary. The person designated by each Participant, on a form provided
by the Company for this purpose, to receive the Participant’s distribution under
Article VI in the event of the Participant’s death prior to receiving complete
payment of his Account. In order to be effective under this Plan, any form
designating a Beneficiary must be delivered to the Committee before the
Participant’s death. In the absence of such an effective designation of a
Beneficiary, “Beneficiary” means the Participant’s spouse, or if there is no
spouse on the date of the Participant’s death, the Participant’s estate, or
heirs at law if there is no administration of the Participant’s estate.

 

  2.4 Board. The Board of Directors of The Babcock & Wilcox Company or the board
of directors of a company that is a successor to the Company.

 

  2.5 Bonus. Any bonus paid to a Participant under any plan, policy or program
of the Company providing for the payment of annual bonuses to employees or any
extraordinary payment paid to a Participant if such payment is designated by the
Committee to be a Bonus for purposes of this Plan.

 

  2.6 Cause. Cause means:

 

  (a) the overt and willful disobedience of orders or directives issued to a
Participant that are within his scope of duties, or any other willful and
continued failure of a Participant to perform substantially his duties with the
Company (occasioned by reason other than physical or mental illness or
disability) after a written demand for substantial performance is delivered to
the Participant by the Committee or the Chief Executive Officer of the Company
which specifically identifies the manner in which the Committee or the Chief
Executive Officer believes that the Participant has not substantially performed
his duties, after which the Participant shall have thirty days to defend or
remedy such failure to substantially perform his duties;

 

  (b) the willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or

 

  (c) the conviction of the Participant with no further possibility of appeal
or, or plea of nolo contendere by the Participant to, any felony or crime of
falsehood.

 

2



--------------------------------------------------------------------------------

The cessation of employment of a Participant under subparagraph (a) and
(b) above shall not be deemed to be for “Cause” unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Committee at a meeting of such Committee called and held for such purpose
(after reasonable notice is provided to the Participant and the Participant is
given an opportunity to be heard before the Committee), finding that, in the
good faith opinion of the Committee, the Participant is guilty of the conduct
described in subparagraph (a) or (b) above, and specifying the particulars
thereof in detail.

 

  2.7 Change in Control. A change in control shall occur when:

 

  (a) any person (other than a trustee or other fiduciary holding securities
under an Employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding voting securities;

 

  (b) during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of the Company, and any new director of the Company
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Clauses (a) or (c) of this
Paragraph (7) whose election by the Company’s Board or nomination for election
by the stockholders of the Company, was approved by a vote of at least
two-thirds (2/3) of the Directors of the Company’s Board, then still in office
who either were Directors thereof at the beginning of the period or who election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof:

 

  (c)

the shareholders of the Company approve a) a merger or consolidation of the
Company, with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto, continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or b) the shareholders of the Company approve a plan of complete

 

3



--------------------------------------------------------------------------------

 

liquidation of the Company, or c) an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets; or

 

  (d) Such other circumstances as may be deemed by the Board in its sole
discretion to constitute a change in control of the Company.

However, in no event shall a “Change In Control” be deemed to have occurred with
respect to a Participant if the Participant is part of the purchasing group
which consummates the Change-In-Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than three percent (3%) of the stock
of the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-employee continuing
directors).

 

  2.8 Code. The Internal Revenue Code of 1986, as amended.

 

  2.9 Committee. The Compensation Committee of the Board, or such other
administrative committee that is appointed by the Board to administer the Plan.

 

  2.10 Company. The Babcock & Wilcox Company and except where the context
clearly indicates otherwise, shall include the Company’s subsidiaries and
affiliates, as well as any successor to any such entities.

 

  2.11 Company Account. The notional account maintained by the Committee
reflecting each Participant’s Company Contributions, together with any income,
gain or loss and any payments attributable to such account.

 

  2.12 Company Contribution. The total contributions credited to a Participant’s
Company Account for any one Plan Year pursuant to the provisions of Section 4.1
or 4.2.

 

  2.13 Compensation. The salary, wages and other cash remuneration received by a
Participant during any Plan Year or in respect of employment with the Company,
including any contributions made to a plan described in Sections 125, 132(f) or
401(k) of the Code pursuant to a salary reduction agreement entered into between
a Participant and the Company and Bonuses, and amounts, if any, deferred by the
Participant under this Plan, but excluding cash payments under the Company’s
2010 Directors and Officers Long Term Incentive Plan and any successor plan
thereto and other additional remuneration in any form.

 

4



--------------------------------------------------------------------------------

  2.14 Deemed Investments. With respect to any Account, the hypothetical
investment options with respect to which such Account is deemed to be invested
for purposes of determining the value of such Account under this Plan, as
selected from time to time by the Committee in its discretion.

 

  2.15 Deferral Account. The notional account maintained by the Committee
reflecting each Participant’s Deferral Contributions, together with any income,
gain or loss and any payments attributable to such amount.

 

  2.16 Deferral Contribution. The Compensation deferred by a Participant
pursuant to Section 4.3 and credited to a Participant’s Deferral Account
pursuant to Section 4.3.

 

  2.17 Disabled. A Participant will be considered Disabled if the Committee
determines in its sole discretion that the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that is expected to last for a continuous period
of not less than twelve (12) months.

 

  2.18 Eligible Employee. The Company’s CEO and any officers of the Company and
its subsidiaries and affiliates.

 

  2.19 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

  2.20 Exchange Act. The Securities Exchange Act of 1934, as amended.

 

  2.21 Participant. An Eligible Employee who has been selected by the Committee
as a Participant in the Plan until such Eligible Employee ceases to be a
Participant in accordance with Article III of the Plan.

 

  2.22 Plan Year. The twelve-consecutive month period commencing on January 1 of
each year.

 

  2.23 Retirement. Separation from Service with the Company on or after the
first day of the calendar month coincident with or following the Participant’s
attainment of the age of 65.

 

  2.24 Separation from Service. A Separation from Service occurs on the date a
Participant dies, retires or otherwise has a termination of employment with the
Company. A termination of employment occurs on the date after which the
Participant and the Company reasonably anticipate that no further services will
be performed by the Participant or that the level of bona fide services
reasonably anticipated to be performed after such date will permanently decrease
to 49% or less of the average level of bona fide services provided in the
immediately preceding thirty-six months.

 

5



--------------------------------------------------------------------------------

  2.25 Specified Person. Specified Person shall have the meaning set forth in
Code Section 409A(a)(2)(B)(i) and regulations and ruling promulgated thereunder.

 

  2.26 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Section 409A of the Code); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Whether a
Participant is faced with an Unforeseeable Emergency is to be determined by the
Committee in its sole discretion, based on the relevant facts and circumstances
of each case. In any case, a distribution on account of Unforeseeable Emergency
may not exceed the amount necessary to relieve the emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent that the emergency may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of deferrals under the
Plan.

 

  2.27 Vested Account. The sum of the Participant’s vested Company Account and
the Participant’s Deferral Account.

 

  2.28 Vested Percentage. The percentage as to which a Participant is vested in
his or her Company Account as determined under Sections 5.4 and 5.5.

 

  2.29 Years of Participation. The sum of whole Plan Years of participation in
the Plan as an active employee in continuous employment, excluding fractional
years. With respect to Eligible Employees who become Participants as of the
Effective Date and were participants in the MII SERP on the day before the
Effective Date, Years of Participation in the Plan shall be determined by
including periods of participation in the MII SERP as an active employee.

 

6



--------------------------------------------------------------------------------

ARTICLE III

Participation

The Committee, in its sole discretion, shall select and notify in writing those
Eligible Employees of the Company who shall participate in the Plan. An Eligible
Employee who has been selected by the Committee as a Participant shall begin
participation in the Plan effective on the date specified by the Committee in
its notification and shall continue to participate in the Plan until the earlier
of (a) the date the Committee notifies the Participant that he is no longer
eligible to participate in the Plan or (b) the date of his Separation from
Service. A Participant who ceases to participate in the Plan pursuant to (a) of
the preceding sentence shall be treated as if he had terminated employment with
the Company but (i) his benefit, if any, shall not be payable until after his
Separation from Service, and (ii) his Vested Account shall be adjusted as
provided in Article V. An Eligible Employee who is rehired by the Company
following his Separation from Service shall become a Participant only if such
Eligible Employee is again selected to participate in the Plan by the Committee.

ARTICLE IV

Contributions

4.1 Annual Company Contribution. As of the first day of each Plan Year, the
Company shall declare a contribution percentage for each Participant’s Company
Account. The contribution percentage declared for a Participant may, but need
not be, the same as the contribution percentage declared for other Participants.
Company Contributions shall be credited as a bookkeeping entry as of the first
day of the Plan Year or at other such times as determined by the Committee to
each Participant’s Company Account, in an amount equal to the contribution
percentage declared for the Participant multiplied by the Participant’s
Compensation received during the prior Plan Year.

4.2 Discretionary Company Contribution. The Committee may in its sole discretion
at any time make an extraordinary contribution to the Company Account of any
Participant.

4.3 Participant Deferrals. For any Plan Year, the Committee may, in its sole
discretion, allow a Participant to elect to defer the payment by the Company of
any whole percentage (or dollar amount) of his annual base salary that would
otherwise be paid during such Plan Year and/or of any whole percentage (or
dollar amount) of any Bonus earned during such Plan Year, and instead have such
amounts credited as a bookkeeping entry to his Deferral Account. The
Compensation otherwise payable to the Participant shall be reduced by the amount
the Participant elected to have contributed to the Participant’s Deferral
Account, which shall be a Deferral Contribution.

 

7



--------------------------------------------------------------------------------

4.4 Participant Elections. Prior to the first day of each Plan Year, a
Participant shall file a written election with the Committee specifying (i) the
type(s) and amount(s) of Compensation that he wishes to defer pursuant to
Section 4.3, if Deferral Contributions are permitted by the Committee for the
relevant Plan Year, (ii) the payment date or payment commencement date
pertaining to the portion of his Vested Account that is attributable to
contributions made in the relevant Plan Year, and (iii) the form of payment of
the portion of his Vested Account that is attributable to contributions made in
the relevant Plan Year. Such election with respect to any Plan Year must be
filed with the Committee no later than the last day of the immediately preceding
Plan Year; provided however, that an election made by a new Participant who is
first eligible to participate in the Plan may be made no later than the 30th day
following the date on which he is initially eligible to participate in the Plan
but only with respect to Compensation earned after the effective date of such
election. If Deferral Contributions are permitted, a Participant may elect to
defer up to 50% of his annual Salary and/or up to 100% of any Bonus earned in
any Plan Year.

Except as set forth in Section 6.3, a Participant shall not be permitted to
change his election with respect to the timing or form of payment and any
election made hereunder shall not apply with respect to prior Plan Years.
Failure to make a timely Deferral Contribution election will result in no
Deferral Contributions for the relevant Plan Year. If a Participant fails to
make a timely election specifying time and form of payment, payment of the
portion of the Participant’s Vested Account that is attributable to
contributions made in the relevant Plan Year shall be paid in accordance with
Section 6.4.

Participant elections made with respect to the portion of a Participant’s
Account attributable to contributions to the MII SERP prior to the Effective
Date shall continue in full force and effect.

4.5 Suspension of Deferral Contributions. Except as provided below, an election
to make Deferral Contributions in a Plan Year shall be irrevocable on the last
day of the immediately preceding Plan Year. To the extent expressly permitted
under Code Section 409A and regulations and rulings issued thereunder, a
Participant’s deferral election shall be suspended during any unpaid leave of
absence granted in accordance with Company policies; provided, however that such
deferral election shall become fully operative as of the first day of the
payroll period commencing coincident with or next following the Participant’s
return to active employment following termination of the approved unpaid leave
in the Plan Year to which the Participant’s deferral pertains. In the event of
an Unforeseeable Emergency, a Participant shall suspend deferrals in order to
relieve the emergency, provided that the deferrals must be suspended for the
entire remainder of the Plan Year. In the event of a Disability, the Participant
may suspend deferrals by the later of the end of the taxable year of the Company
in which the Disability arises, or the 15th of the third month following the
date that the Disability arises.

 

8



--------------------------------------------------------------------------------

ARTICLE V

Accounts

5.1 Company Accounts. The Committee shall establish and maintain an individual
bookkeeping account for each Participant, which shall be the Participant’s
Company Account. A separate “Company Sub Account” may be maintained for each
Participant for each Plan Year in respect of which Company Contributions are
credited under the Plan for the benefit of the Participant. The Committee shall
credit the amount of each Company Contribution made on behalf of a Participant
to such Participant’s Company Account pursuant to Section 4.1 and 4.2. The
Committee shall further debit and/or credit the Participant’s Company Account
with any income, gain or loss based upon the performance of the Deemed
Investments selected by the participant and any payments attributable to such
account on a daily basis, or at such other times as it shall determine
appropriate. The sole purpose of the Participant’s Company Account is to record
and reflect the Company’s Plan obligations related to Company Contributions to
each Participant under the Plan. The Company shall not be required to segregate
any of its assets with respect to Plan obligations nor shall any provision of
the Plan be construed as constituting such segregation.

5.2 Deferral Accounts. The Committee shall establish and maintain an individual
bookkeeping account for each Participant, which shall be the Participant’s
Deferral Account. A separate “Deferral Sub Account” may be maintained for each
Participant for each Plan Year in respect of which Deferral Contributions are
credited under the Plan for the benefit of the Participant. The Committee shall
credit the amount of each Deferral Contribution made on behalf of a Participant
to such Participant’s Deferral Account as soon as administratively feasible
following the applicable deferral. The Committee shall further debit and/or
credit the Participant’s Deferral Account with any income, gain or loss based
upon the performance of the Deemed Investments selected by the Participant and
any payments attributable to such Account on a daily basis, or at such other
times as it shall determine appropriate. The sole purpose of the Participant’s
Deferral Account is to record and reflect the Company’s Plan obligations related
to Deferral Contributions of each Participant under the Plan. The Company shall
not be required to segregate any of its assets with respect to Plan obligations,
nor shall any provision of the Plan be construed as constituting such
segregation.

5.3 Hypothetical Accruals to the Account. In accordance with procedures
established by the Committee and subject to this Section 5.3, the Participant
may designate the Deemed Investments with respect to which his or her Account
shall be deemed to be invested. If a Participant fails to make a proper
designation, then his Account shall be deemed to be invested in the Deemed
Investments designated by the Committee in its sole discretion. A Participant
may change such designation with respect to future Company and Deferral
Contributions, as well as amounts, already credited to his Account in accordance
with procedures established by the Committee. A copy of any available prospectus
or other disclosure materials for each of the Deemed

 

9



--------------------------------------------------------------------------------

Investments shall be made available to each Participant upon request. The
Committee shall determine from time to time each of the Deemed Investments made
available under the Plan and may change any such determinations at any time.
Nothing herein shall obligate the Company to invest any part of its assets in
any of the investment vehicles serving as the Deemed Investments.

5.4 Vesting of Company Account. A Participant’s vested percentage with respect
to the Participant’s Company Account, adjusted by any income, gain or loss and
any payments attributable thereto, shall be the lesser of i) twenty percent
times the Participant’s Years of Participation, and ii) 100%. Except as provided
in Section 5.5, upon Separation from Service or cessation of Plan participation,
whichever is earlier, a Participant shall forfeit all amounts credited to his
Account other than his Vested Account value determined as of the close of
business coincident with or next following the date on which the Participant
separated from service or ceased to participate in the Plan, as applicable,
provided, however, that amounts not so forfeited shall continue to be debited
and credited in accordance with Section 5.3 from and after Separation from
Service.

5.5 Accelerated Vesting. The vesting provisions above notwithstanding, the
Participant shall have a Vested Percentage of 100% for his entire Account upon
the soonest of the following to occur during the Participant’s employment with
the Company: (i) the date of Separation from Service as a result of the
Participant’s death or disability or termination by the Company for reasons
other than Cause, (ii) the Participant’s Disability, (iii) the Participant’s
Retirement, (iv) the date a Change in Control occurs, or (v) under such other
circumstances as the Committee may determine in its sole discretion. Each
Participant who was a participant in the MII SERP on December 31, 2008 shall
have a vested percentage of 100% with respect to amounts allocated to his
Account that are attributable to amounts allocated to his MII SERP Account as of
December 31, 2008 and future gains and losses thereon.

5.6 Vesting of Deferral Account. A Participant’s Vested Percentage with regard
to his Deferral Account shall at all times be 100%.

5.7 Nature and Source of Payments. The obligation to make distributions under
this Plan with respect to each Participant and any Beneficiary in accordance
with the terms of this Plan shall constitute a liability of the Company which
employed the Participant when the obligation was accrued, and no other Company
shall have such obligation and any failure by a particular Company to live up to
its obligation under this Plan shall have no effect on any other Company. All
distributions payable hereunder shall be made from the general assets of the
Company, and nothing herein shall be deemed to create a trust of any kind
between the Company and any Participant or other person. No special or separate
fund shall be established nor shall any other segregation of assets be made to
assure that distributions will be made under this Plan. No Participant or
Beneficiary shall have any interest in any particular asset of the Company by
virtue of the existence of this Plan. Each Participant and Beneficiary shall be
an unsecured general creditor of the Company.

 

10



--------------------------------------------------------------------------------

5.8 Statements to Participants. Periodically as determined by the Committee, but
not less frequently than annually, the Committee shall transmit to each
Participant a written statement regarding the Participant’s Account for the
period beginning on the date following the effective date of the preceding
statement and ending on the effective date of the current statement.

ARTICLE VI

Payment of Benefits

6.1 Occasions for Distributions. The Company shall distribute a Participant’s
Vested Account following the events and in the manner set forth in this Article
VI. A Participant’s Vested Account shall be debited in the amount of any
distribution made from the Account as of the date of the distribution. The
occasions for distributions shall be (i) the Participant’s Separation From
Service, including upon Retirement or death, (ii) Disability, (iii) the
occurrence of an Unforeseeable Emergency, or (iv) the completion of fixed period
of deferral.

6.2 Distribution Elections. A Participant shall elect the time and form of
payment of his Vested Account in the manner set forth in Section 4.4. A
Participant who fails to timely file a distribution election for a Plan Year
shall be deemed to have elected to receive the portion of his Vested Account
attributable to the relevant Plan Year in a single lump sum payment within 30
days after his Separation from Service, or on the first day of the seventh month
following his Separation from Service if he is a Specified Person as of the date
of the Separation from Service. If a Participant’s Vested Account is less than
$50,000, it will be distributed in a single lump sum distribution irrespective
of any election to the contrary.

6.3 Change of Former Timing of Payments. A Participant may make a subsequent
election no later than twelve months prior to the date that he would be eligible
to receive a distribution under the Plan, to change the timing and form of
payment of the distribution; provided, however, that the payment, or first
payment in the case of a series of payments, under the subsequent election shall
be deferred to a date that is at least five (5) years after the date the
Participant would have been eligible to receive, or begin receiving, the
distribution under the prior election. To be effective, any such election must
be in writing timely and received by the Committee, and cannot be effective for
at least twelve months after the date on which the election is made. The
requirement in this Section 6.3 that the first payment with respect to which any
election thereunder applies must be deferred for at least five (5) years shall
not apply to a payment on account of the Participant’s death, Disability or in
the event of an Unforeseeable Emergency. Notwithstanding the provisions of this
Section 6.3, for subsequent distribution elections made in 2008 only, the five
year delay shall not be applicable, so long as the distribution is not payable
in 2008 under the prior election, and the subsequent election does not schedule
the distribution until after December 31, 2008.

 

11



--------------------------------------------------------------------------------

6.4 Distribution on Account of Separation from Service or Disability. Subject to
Section 6.8, upon a Participant’s Disability or Separation from Service, the
Company shall distribute, or begin distributing, to the Participant (or the
Participant’s Beneficiary) within a reasonable period of time (not to exceed 30
days after such separation), the Participant’s Vested Account. Such
distribution(s) shall be in the form specified on the distribution election
form(s) filed with the Committee that covers the relevant Vested Account. If no
effective election form exists, the distribution shall be distributed in the
form of a lump sum payment equal to the relevant portion of the Participant’s
Vested Account.

6.5 Continuation of Hypothetical Accruals to the Vested Account After
Commencement of Distributions. If any Vested Account of a Participant is to be
distributed in a form other than a lump sum, then such Vested Account shall
continue to be adjusted for hypothetical income, gain or loss and any payment or
distributions attributable to the Vested Account as described in Section 5.1,
and 5.2, until the entire Vested Account has been distributed.

6.6 Unforeseeable Emergency Distribution. In the event that the Committee, upon
the written request of a Participant, determines in its sole discretion that
such Participant has incurred an Unforeseeable Emergency, as defined in
Section 2.26, such Participant may be entitled to receive a distribution of part
or all of the Participant’s Vested Account, in an amount not to exceed the
lesser of (a) the amount determined by the Committee under Section 2.26, or
(b) the value of such Participant’s Vested Account at the time of the emergency.
Such amount shall be paid in a single lump sum payment as soon as
administratively practicable after the Committee has made its determination with
respect to the availability and amount of such distribution; provided, however,
that the payment shall not be made after the later of the end of the taxable
year of the Company in which the Unforeseeable Emergency arises or the 15th day
of the third month following the date of the occurrence of the Unforeseeable
Emergency. If a Participant’s Account is deemed to be invested in more than one
Deemed Investment, such distribution shall be made pro rata from each of such
Deemed Investments. For purposes of the foregoing, such distribution shall be
made from the Participant’s Account beginning with the oldest Account in the
following order: First, such amount shall be debited from the Participant’s
Deferral Account, and second, from the Participant’s Company Account (subject to
forfeitures with respect to the non-vested portion of the Company Account
utilized for such distribution).

6.7 Distribution on Account of Completion of a Fixed Deferral Period. At the
time of a Participant’s election to participate in the Plan, the Participant may
elect to receive the Distribution of a Participant’s Vested Account (established
only in respect of the relevant Plan Year), or any applicable Vested Plan Year
Company Sub-Account or Plan Year Deferral Sub-Account on the completion of a
fixed deferral period elected by the Participant on forms provided by the
Committee.

 

12



--------------------------------------------------------------------------------

6.8 Limitation on Distributions to Certain Key Employees. Notwithstanding any
other provision of the Plan to the contrary, to the extent that a Participant is
a Specified Person and the Participant’s distribution is on account of any
reason other than death or Disability distributions may not be made before the
date which is six months after the date of the Separation from Service. Payments
to which the Participant would otherwise be entitled during the six-month period
described above shall be delayed and paid in a lump sum on the first day of the
seventh month after the date of his Separation from Service.

ARTICLE VII

Committee

7.1 Authority. The Committee has full and absolute discretion in the exercise of
each and every aspect of the rights, power, authority and duties retained or
granted it under the Plan, including without limitation, the authority to
determine all facts, to interpret this Plan, to apply the terms of this Plan to
the facts determined, to make decisions based upon those facts and to make any
and all other decisions required of it by this Plan, such as the right to
benefits, the correct amount and form of benefits, the determination of any
appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in this Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or any agreement
or document related to this Plan in the manner and to the extent the Committee
deems necessary or appropriate to carry this Plan into effect. Notwithstanding
any provision of law, or any explicit ruling or implicit provision of this
document, any action taken, or finding, interpretation, ruling or decision made
by the Committee in the exercise of any of its rights, powers, authority or
duties under this Plan shall be final and conclusive as to all parties,
including without limitation all Participants, former Participants and
beneficiaries, regardless of whether the Committee or one or more if its members
may have an actual or potential conflict of interest with respect to the subject
matter of the action, finding, interpretation, ruling or decision. No final
action, finding, interpretation, ruling or decision of the Committee shall be
subject to de novo review in any judicial proceeding. No final action, finding,
interpretation, ruling or decision of the Committee may be set aside unless it
is held to have been arbitrary and capricious by a final judgment of a court
having jurisdiction with respect to the issue. To the extent Plan distributions
are payable in a form other than a single lump sum (e.g., installments), the
Committee shall determine the methodology for computing such payments.

7.2 Delegation of Authority. The Committee may delegate any of its powers or
responsibilities to one or more members of the Committee or any other person or
entity.

 

13



--------------------------------------------------------------------------------

7.3 Procedures. The Committee may establish procedures to conduct its operations
and to carry out its rights and duties under the Plan. Committee decisions may
be made by majority action. The Committee may act by written consent.

7.4 Compensation and Expenses. The members of the Committee shall serve without
compensation for their services, but all expenses of the Committee and all other
expense incurred in administering the Plan shall be paid by the Company

7.5 Indemnification. The Company shall indemnify the members of the Committee
and/or any of their delegates against the reasonable expenses, including
attorney’s fees, actually and appropriately incurred by them in connection with
the defense of any action, suit or proceeding, of in connection with any appeal
thereto, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) and against all amounts
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in a
suit of final adjudication that such Committee member is liable for fraud,
deliberate dishonesty of willful misconduct in the performance of his duties;
provided that within 60 days after the institution of any such action, suit or
proceeding a Committee member has offered in writing to allow the Company, at
its own expense, to handle and defend any such action, suit or proceeding.

ARTICLE VIII

Amendment and Termination

The Company retains the power to amend the Plan or to terminate the Plan at any
time by action of the Board. No such amendment or termination shall adversely
affect any Participant or Beneficiary with respect to his right to receive a
benefit in accordance with Article VI, determined as of the later of the date
that the Plan amendment or termination is adopted or the date such Plan
amendment or termination is effective, unless the affected Participant or
Beneficiary consents to such amendment or termination.

ARTICLE IX

Miscellaneous

9.1 Plan Does Not Affect the Rights of Employee. Nothing contained in this Plan
shall be deemed to give any Participant the right to be retained in the
employment of the Company, to interfere with the rights of the Company to
discharge any Participant at any time or to interfere with a Participant’s right
to terminate his employment at any time.

 

14



--------------------------------------------------------------------------------

9.2 Nonalienation and Nonassignment. Except for debts owed the Company by a
Participant or Beneficiary, no amounts payable or to become payable under the
Plan to a Participant or Beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary, involuntary, by operation of law or otherwise, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same by a Participant or Beneficiary prior to distribution as
herein provided shall be null and void.

9.3 Tax Withholding. The Company shall have the right to deduct from any
payments to a Participant or Beneficiary under the Plan any taxes required by
law to be withheld with respect to such payments. In addition, the Company shall
have the right to deduct from any Participant’s base salary or other
compensation any applicable employment taxes or other required withholdings with
respect to a Participant.

9.4 FICA Withholding/Employee Deferrals/Company Contributions. For each payroll
period, the Company shall withhold from that portion of the Participant’s
Compensation that is not being deferred under this Plan, the Participant’s share
of FICA and other applicable taxes that are required to be withheld with respect
to (i) Employee Deferrals, and (ii) Company Contributions as they vest and
become subject to such FICA withholding. To the extent that there are
insufficient funds to satisfy all applicable tax withholding requirements in a
timely manner, the Company reserves the right to reduce the Participant’s
Employee Deferrals, as required to provide available funds for applicable tax
withholding requirements. To the extent there are still insufficient funds to
satisfy all such applicable tax withholding requirements, the Participant agrees
to timely remit cash funds to the Company sufficient to cover such withholding
requirements.

9.5 Setoffs. As a condition to the receipt of any benefits hereunder, the
Committee, in its sole discretion, may require a Participant or Beneficiary to
first execute a written authorization, in the form established by the Committee,
authorizing the Company to offset from the benefits otherwise due hereunder any
and all amounts, debts or other obligations, incurred in the ordinary course of
the service relationship, owed to the Company by the Participant. Where such
written authorization has been so executed by a Participant, benefits hereunder
shall be reduced accordingly. The Committee shall have full discretion to
determine the application of such offset and the manner in which such offset
will reduce benefits under the Plan; provided, however, that the amount offset
in any one taxable year does not exceed $5,000 and the offset is taken at the
same time and in the same amount as the debt otherwise would have been due from
the Participant.

9.6 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

9.7 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

9.8 Applicable Law. Except to the extent preempted by federal law, the terms and
provisions of the Plan shall be construed in accordance with the laws of the
State of Delaware.

 

15



--------------------------------------------------------------------------------

9.9 Successors. All obligations under the Plan shall be binding upon the Company
and any successors and assigns, in accordance with its terms, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or other transaction, involving all or substantially all
of the business and/or assets of the Company.

9.10 Claims Procedure. The Committee shall have sole discretionary authority
with regard to the adjudication of any claims made under the Plan. All claims
for benefits under the Plan shall be submitted in writing, shall be signed by
the claimant and shall be considered filed on the date the claim is received by
the Committee. In the event a claim is denied, in whole or in part, the claims
procedures set forth below shall be applicable.

Upon the filing of a claim as above provided and in the event the claim is
denied, in whole or in part, the Committee shall within ninety (90 days, forty
five (45) days for disability related claims,) provide the claimant with a
written statement which shall be delivered or mailed to the claimant to his last
known address, which statement shall contain the following:

 

(a) the specific reason or reasons for the denial of benefits;

 

(b) a specific reference to the pertinent provisions of the Plan upon which the
denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect his claim for benefits and an explanation of why such
material and information is necessary; and

 

(d) an explanation of the review procedure provided below.

If special circumstances require additional time for processing the claim, the
Committee shall advise the claimant prior to the end of the initial ninety
(90) day or forty-five (45) day period, setting forth the reasons for the delay
and the approximate date the Committee expects to render its decision. Any such
extension shall not exceed ninety (90) days, or thirty (30) days for disability
related claims.

Within ninety (90) days after receipt of the written notice of denial of a claim
as provided above, a claimant or his authorized representative may request a
review of the denial upon written application to the Committee, may review
pertinent documents and may submit issues and comments in writing to the
Committee. Within sixty (60) days (or forty-five days in the case of a
disability related claim) after receipt of a written request for review, or
within one hundred and twenty (120) days (or ninety days for disability related
claims) in the event of special circumstances which require an extension of time
for processing such application for review, the Committee shall notify the
claimant of its decision by delivery or by Certified or Registered Mail to his
last known address. The

 

16



--------------------------------------------------------------------------------

decision of the Committee shall be in writing and shall include the specific
reasons for the decision and specific references to the pertinent provisions of
the Plan on which such decision is based. The Committee shall advise the
claimant prior to the end of the initial sixty (60) day or forty-five day
period, as applicable, if additional time is needed to process such application
for review. The decision of the Committee shall be final and conclusive.

9.11 Claims/Disputes. Any dispute or claim arising out of this Plan or the
breach thereof, which is not settled under the Plan’s administrative claims
procedure and which is pursued beyond such claims procedure, shall be brought in
Federal District Court, in Harris County, Texas.

9.12 Conduct Injurious to the Company. Notwithstanding anything in the Plan to
the contrary, any and all benefits otherwise payable to any Participant
hereunder, except to the extent of any prior distributions under the Plan, shall
be forever forfeited if it is determined by the Committee, in its sole
discretion, that such Participant has engaged in conduct injurious to the
Company, including but not limited to the following:

 

(a) dishonesty while in the employ of the Company;

 

(b) imparting, disclosing or appropriating proprietary information for himself
or to or for any other person, firm, corporation, association or entity for any
reason or purpose whatsoever, except if required by law or at the Company’s
direction;

 

(c) performing any act or engaging in any course of conduct which has or may
reasonably have the effect of demeaning the name or business reputation of the
Company; or

 

(d) providing goods or services to or becoming an employee, owner, officer,
agent, consultant, advisor or director of any firm or person in any geographic
area which competes with the Company in any phase of any of the business lines
or services offered by the Company as of the Participant’s Retirement Date.

9.13 Compliance with Code Section 409A. The Plan is intended to meet the
requirements of Section 409A of the Code in order to avoid any adverse tax
consequences resulting from any failure to comply with Section 409A of the Code
and, as a result, the Plan shall be operated in a manner consistent with such
compliance. Except to the extent expressly set forth in the Plan, the
Participant (and/or the Participant’s Beneficiary, as applicable) shall have no
right to dictate the taxable year in which any payment hereunder that is subject
to Section 409A of the Code should be paid.

9.14 No Guarantee of Tax Consequences. None of the Board of Directors, officers
or employees of the Company, the Company or any Affiliate makes any commitment
or guarantee that any federal, state or local tax treatment will apply or be
available to any individual or person participating hereunder or eligible to
participate hereunder.

 

17



--------------------------------------------------------------------------------

9.15 Entire Agreement. This Plan document constitutes the entire Plan governing
the Company and the Participant with respect to the subject matters hereof and
supercedes all prior written and oral and all contemporaneous written and oral
agreements and understandings, with respect to the subject matters herein. This
Plan may not be changed orally, but only by an amendment in writing signed by
the Company, subject to the provisions in this Plan regarding amendments
thereto.

IN WITNESS WHEREOF, McDermott International, Inc. has caused this Plan to be
executed by its duly authorized officer, effective as provided herein.

 

  The Babcock & Wilcox Company

By:

 

 

Title:

 

 

Date:

 

 

 

18